 

PROTEA BIOSCIENCES GROUP, INC.

 

CONVERTIBLE PROMISSORY NOTE ADDENDUM

 



$125,000 Issue Date: November 30, 2012

  

This addendum is to acknowledge the fact that Summit Resources, Inc., by signing
below, has agreed to extend the maturity date for the Converible Promissory Note
issued by Protea Biosciences Group, Inc., a Delaware corporation (the
“Company”), for the sums of $100,000 and $25,000 on September 25, 2012 (Issue
Date). Whereas the original maturity was 60 days from the Issue Date, which
results in a Maturity Date of November 24, 2012, this addendum extends the
Maturity Date by 90 days to February 22, 2013.

 

All other specifics of the original Convertible Promissory Notes remain as
stated in the original Note.

 



  Name of Holder: /s/ Steve Antoline       Address:_____________________      
____________________________ 

 



 

